Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 19 are objected to because of the following informalities: 
Claims 9 and 19: the limitation --being focus-- should be changed to --being focused-- in lines 6 and 7 respectively.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 11-12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwatra et al. (“Kwatra”, US 2019/0243890).
As per claim 1, Kwatra teaches a computer-implemented method comprising: 
accessing application activities of a user of an application (Kwatra, para.21, monitor user actions); 
forming a user preference based on the application activities (Kwatra, para.25, user may modify content that is learned as user preference); 
identifying a context of a current activity of the application (Kwatra, para.26, cognitive context of user: user inputted info, user activity, etc); and 
suggested content 120; para.20, 26, 29-30, 34-35, user context and user feedback to suggest content). 
As per claim 2, Kwatra teaches the computer-implemented method of claim 1, wherein forming the user preference further comprises: 
identifying a pattern of the application activities of the user (Kwatra, para.26, background process monitors user activity);
identifying a user profile of the user (Kwatra, para.26, historical input, social media info);
training a machine learning model based on the user profile and the pattern of the application activities of the user (Kwatra, para.26, training data input to create/train/update a model); and 
generating the user preference based on the machine learning model (Kwatra, para.25, 30, 34, user preferences generated from monitored/learned activities). 
As per claim 6, Kwatra teaches the computer-implemented method of claim 1, further comprising: 
causing a display of a first user interface element adjacent to a second user interface element in response to generating the content recommendation (Kwatra, para.29, Fig.1, suggested content 120), the first user interface element comprising a first content selected by the user of the application (Kwatra, para.28, first content 110), the second user interface element comprising a second content from the content recommendation (Kwatra, para.29, Fig.1, suggested content 120). 
first content 110 selected if suggested content rejected), wherein a second display format of the second content is provided by the content recommendation (Kwatra, para.29, Fig.1, suggested content 120). 
As per claim 8, Kwatra teaches  the computer-implemented method of claim 7, wherein the second display format comprises a modification of the first display format, the first display format comprising a first graphical format of the first content, the second display format comprising a second graphical format based on the first content (Kwatra, Fig.1, suggested content 120 modification of first content; para.20, 26, 29-30, 34-35, user context and user feedback to suggest content). 
Claims 11-12 are similar in scope to claims 1-2 respectively, and are therefore rejected under similar rationale.
Claims 16-18 are similar in scope to claims 6-8 respectively, and are therefore rejected under similar rationale.
Claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (“Kwatra”, US 2019/0243890) in view of Dotan-Cohen et al. (“Dotan-Cohen”, US 2017/0031575).
As per claim 3, Kwatra teaches the computer-implemented method of claim 1, however, does not teach wherein forming the user preference further comprises identifying a cohort of the user based on a user profile of the user; identifying a cohort application preference corresponding to the cohort of the user; and generating the content recommendation based on the context of the current activity of the application and the cohort application preference.  Dotan-Cohen teaches a method of tailoring an interface wherein forming user preferences comprises identifying a cohort of the user based on a user profile of the user (Dotan-Cohen, para.22, similar user identified based on common features); identifying a cohort application preference corresponding to the cohort of the user (Dotan-Cohen, para.22, other user activity history relied upon for preferences); and generating the content recommendation based on the context of the current activity of the application (Dotan-Cohen, para.45, contextual information extractor) and the cohort application preference (Dotan-Cohen, para.36, user activity monitor infers probable actions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dotan-Cohen’s teaching with Kwatra’s method in order to generate recommendations for new users (Dotan-Cohen, para.22).
As per claim 4, the method of Kwatra and Dotan-Cohen teaches the computer-implemented method of claim 3, 
wherein the application activities comprise: a number of times the user has selected a previous content recommendation displayed in a second user interface element of the application (Kwatra, para.26, feedback from user adjust model), a frequency of user engagement with the frequency of user actions), user content being present in a first user interface element of the application (Kwatra, para.26, feedback to accept/reject content), user activities prior to a display of the content recommendation in the second user interface element of the application (Kwatra, para.26, feedback from user adjust model), and 
wherein the cohort of the user is determined based on: an enterprise profile of the user, collaborators of the user, a group within the enterprise to which the user belongs, an operating system of the client device, and a time and day of the application activities of the user (Dotan-Cohen, para.22, 36, 45-46, similar user identified based on common features, proximity, work colleagues, friends or the like). 
As per claim 5, Kwatra teaches the computer-implemented method of claim 1, however does not teach the method further comprising: determining that a number of application activities of the user is below a minimum activity threshold for the application; in response to determining that the number of application activities of the user is below the minimum activity threshold for the application, identifying a cohort of the user based on a user profile of the user; identifying a cohort application preference corresponding to the cohort of the user; generating the content recommendation based on the context of the current activity of the application and the cohort application preference; and causing a display of the content recommendation in a user interface element of the application based on the cohort application preference. Dotan-Cohen teaches a method of tailoring an interface wherein determining that a number of application activities of the user is below a minimum activity threshold for the application (Dotan-Cohen, para.22, little user activity history implies that activity is determined to be below a minimum threshold); in response to determining that the number of application activities of the user is below the minimum activity threshold for the application, identifying a cohort of the user based on a user little user activity history implies that activity is determined to be below a minimum threshold wherein in response to a situation where a user, such as a new user who has no activity, then the activity of other users i.e. cohorts are identified and relied upon for inferences of the new user); identifying a cohort application preference corresponding to the cohort of the user (Dotan-Cohen, para.22, other user activity history relied upon for preferences); generating the content recommendation based on the context of the current activity of the application (Dotan-Cohen, para.45, contextual information extractor) and the cohort application preference (Dotan-Cohen, para.36, user activity monitor infers probable actions); and causing a display of the content recommendation in a user interface element of the application based on the cohort application preference (Dotan-Cohen, para.59-63, content item generator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dotan-Cohen’s teaching with Kwatra’s method in order to generate recommendations for new users (Dotan-Cohen, para.22).
Claims 13-15 are similar in scope to claims 3-5 respectively, and are therefore rejected under similar rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (“Kwatra”, US 2019/0243890) in view of Brehm et al. (“Brehm”, US 2020/0110810).
As per claim 9, Kwatra teaches the computer-implemented method of claim 1, however does not teach the method further comprising: determining that the context of the current activity of the application indicates that the user is focused on providing content in the application based on a type of activities of the user in the application and preventing the application from displaying the content recommendation in the user interface element of the application based on viewing metrics) and preventing the application from displaying the content recommendation in the user interface element of the application based on the user being focused on providing content in the application (Brehm, para.56, 61, if user engaged in content then blocks recommendation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Brehm’s teaching with Kwatra’s method in order to prevent distracting the user (Brehm, para.61).
Claim 19 is similar in scope to claim 9, and is therefore rejected under similar rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (“Kwatra”, US 2019/0243890) in view of Livshin al. (“Livshin”, US 2010/0088605).
As per claim 10, Kwatra teaches the computer-implemented method of claim 1, however does not explicitly teach wherein the application comprises at least one of an enterprise content creation application, an enterprise collaboration application, and an enterprise communication application. Livshin teaches a method of improving presentations wherein the application comprises an enterprise content creation application (Livshin, para.1, 18, PowerPoint). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Livshin’s teaching with Kwatra’s method in order to improve various types of applications.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./


/CESAR B PAULA/            Supervisory Patent Examiner, Art Unit 2177